ROSE, Justice,
dissenting, with whom McCLINTOCK, Justice joins.
I would either have granted the petition for rehearing, in order that this court might consider whether or not its decision should be applied prospectively, or I would have announced in the order denying the petition that the Witzenburger decision will have prospective application only.
While I agree that, when considering a petition for rehearing, an appellate court should not notice matters outside the record, and generally should not concern itself with new issues, I could have justified my decision upon the grounds that exceptional circumstances are presented here and/or the public interest in this case is so overwhelming as to call for and receive extraordinary attention. See, In re Riverton State Bank, 47 Wyo. 469, 38 P.2d 603, rehearing granted 48 Wyo. 372, 49 P.2d 637. See, also, 5 C.J.S. Appeal & Error § 1421, pp. 549-550, where it is said that exceptions to the general rule of rehearing have been permitted in cases where, inter alia, there are exceptional circumstances or the public interest is involved. We found such an exceptional circumstance in Steffey v. City of Casper, Wyo., 357 P.2d 456, rehearing granted 358 P.2d 951, where we were convinced that certain aspects of the original decision required clarification. In the Riverton State Bank case, the question was whether a certain depositor had a preferred claim on the defunct bank’s assets under a Wyoming statute. The lower court held he did and we affirmed. In a petition for rehearing, it was alleged for the first time that the statute was unconstitutional. Justice Blume said:
*1390“Appellant filed a petition for rehearing, based principally on the ground that the law just mentioned is unconstitutional. That point was not presented upon the former hearing, and on that account we should ordinarily have refused a rehearing. Brewer v. Folsom Brothers, 43 Wyo. 517, 7 P.2d 224. Because of the public interest involved, however, we deemed it best to make an exception in this case, and the petition for rehearing was granted. . . .” [Emphasis supplied]
Even if it were to be determined that the public interest was not so great as to warrant the invocation of the Riverton State Bank rule, or that we were not concerned in a case involving exceptional circumstances (either of which conclusion would be impossible for me to reach), I would, nevertheless, not find it necessary here to rely upon either of these concepts in order to come to grips with the prospectivity issue. Rather, a decision on prospectivity should be viewed in this litigation as a necessary and integral part of the opinion which has been inadvertently omitted, but which is, nevertheless, necessary to a proper resolution of all of the questions and issues presented. See Oroz v. Board of County Commissioners of Carbon County, Wyo., 575 P.2d 1155, where, in judicially abrogating governmental immunity for political subdivisions, the court, in the interest of finally resolving all attendant and ancillary questions, applied its decision prospectively, even though that issue had not been specifically raised by the parties.
Within its discretionary power, a state court of last resort may, in defining the limits of adherence to precedent, make a choice on the question of whether or not a decision should be applied prospectively or retrospectively. Ostwald v. State, Wyo., 538 P.2d 1298, 1302; Flores v. State, Wyo., 572 P.2d 746, 747. In addition to the grounds heretofore mentioned for granting rehearing relief, the court could also respond to the petition by adopting the rule that there “is a reasonable probability that the court may have . . . overlooked some important question or matter necessary to a correct decision.” Elmer v. State, Wyo., 466 P.2d 375, 376, cert. den., 400 U.S. 845, 91 S.Ct. 90, 27 L.Ed.2d 82.
To avoid the question of prospective or retrospective application, as the majority opinion does, through the device of announcing that no new principle of law was established by Witzenburger since Banner v. City of Laramie, 74 Wyo. 429, 289 P.2d 922, was not expressly rejected in the Wit-zenburger opinion, is to elevate form over substance.1 It is readily apparent to me that attorneys for the State and its political subdivisions — including school districts, community colleges, cities, counties and all other public entities — could have, in absolute good professional faith, relied upon our decision in Banner in advising their various clients that a public bonded indebtedness may, in this State, be secured and funded by the pledge of future excise tax receipts without creating a constitutional debt. That is what Banner held!! Why shouldn’t lawyers rely upon that rule of law as announced by this court? They could not be expected to gaze into a crystal ball and foresee that we would one day deny Banner without overruling it, thus presenting the disastrous anomaly of precluding an invocation of the prospective-application rule. Whether such reliance upon Banner was reasonable goes to the merits of this petition for rehearing and should have been considered by this court.
We do vast disservice to those seeking to arrange state and local government financing by suggesting that Banner still has some measure of vitality after the Witzen-burger decision. If I could have been the decision-maker here, I would, at least, have considered overruling Banner, thereby avoiding future confusion, while, at the same time, making room for the concept that the court’s latest decision announced *1391new principles of law which could only have prospective effect. In Witzenburger, this court either implicitly overruled Banner or it announced new principles of law. Either way, consideration should have been given to a prospective ruling. In order to do this, it would not be necessary to consider the Capital Facilities Bonds or any other matters technically outside the Witzenburger record. It would only demand that we act realistically and acknowledge that the principles announced in the Witzenburger decision will have a significant impact upon all levels of state and local government financing — past, present and future.
I am also forced to the conclusion that certain of the reasoning by which this petition is being denied does violence to the rehearing standards embraced by the majority. In order to find that there is no justiciable issue presented, or that the issue presented is moot, the majority finds it necessary to consider matters outside the Witzenburger record and makes factual assumptions concerning which we have no record knowledge. For example, the majority considers representations contained in the Capital Facilities Bonds prospectus — in order to show there was no dispute over the viability of those bonds. Furthermore, the majority assumes that the recent curative legislation has been activated.
More importantly, to require some kind of an additional dispute between the litigants — in order to grant a petition for rehearing solely related to the inherent issue of prospectivity — as the majority opinion does — is to virtually prohibit rehearings on decisions in cases where the parties have sought a declaratory judgment. The original dispute between the litigants is wholly sufficient to satisfy the justiciability requirement. The petitioner herein is not seeking a new declaratory judgment — he is merely asking us to clarify our decision — to make it more complete and, therefore, more correct and usable. That request, for me, falls within the grounds'for a rehearing set forth by this court in Elmer v. State, supra, and Steffey v. City of Casper, supra.
It is my judgment that this case cries out for relief through this court’s order emanating from a rehearing, or through its order denying the petition, and, in either event, the ultimate ruling should be that the Wit-zenburger decision will have prospective application only. We cannot forget — I think — that lawyers have for years been justifiably relying upon their interpretation of Banner as standing for the proposition that revenue bonds are capable of being funded in Wyoming through excise taxation. Now the State of Wyoming — the schools — the community colleges, cities, towns, counties, and other state and county subdivisions, find themselves in dire fiscal straits because their bonds are in jeopardy as a result of professional good-faith reliance upon one of this court’s opinions. The State’s bonding credit is under attack in the eastern money markets and, in order to bring some measure of relief to the problem, we have only to say — in one way or another — that the Witzenburger decision is to be applied prospectively only. The natural and logical effect of that pronouncement would be, of course, that the bonds heretofore issued and sold in reliance upon Banner, would not be adversely affected by our decision in Witzenburger.
I cannot, for the reasons set out herein, join in a majority opinion which refuses the relief which I have outlined and which — I think — is as surely warranted as it is needed, and which is, by this court’s precedent, authorized.

. Banner v. City of Laramie stands for the proposition that the pledge of future cigarette tax receipts to secure bonds for a storm sewer improvement does not constitute a debt in the constitutional sense.